DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  the term “the pair of anode terminals” lacks antecedent basis; claim 1 merely requires “an anode terminal.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi et al. (US Pat. App. Pub. No. 2004/0066608).
With respect to claim 1, Takagi discloses a solid electrolytic capacitor comprising: a plurality of linear conductors arranged in parallel (see FIG. 14 and the capacitor elements noted in paragraph [0068]), each of the plurality of linear conductors including: a valve action metal (see FIG. 14, element 11 and paragraph [0023]); and a dielectric layer on a surface of the valve action metal (see FIG. 14, element 14 and paragraph [0068]); a conductive polymer layer covering all of the plurality of linear conductors 
With respect to claim 4, Takagi discloses that the conductor layer has a laminated structure including a carbon layer in contact with the conductive polymer layer and a metal layer on the carbon layer.  See claim 14, element 16 and paragraphs [0068] and [0026].
With respect to claim 5, Takagi discloses that each of the plurality of linear conductors includes a core extending in an axial direction of each of the plurality of linear conductors and a porous portion covering a peripheral surface of the core and including a number of pores, and the dielectric layer is extends along an inner peripheral surface of the pores of the porous portion.  See FIG. 14, elements 11 and 12, paragraph [0023].
With respect to claim 6, Takagi discloses that the anode terminal is in contact with the respective core of the plurality of linear conductors.  See FIG. 14, wherein each anode core 11 contacts anode terminal 19.
With respect to claim 13, Takagi discloses a method for manufacturing a solid electrolytic capacitor, the method comprising: preparing a plurality of linear conductor (see FIG. 14 and the capacitor elements noted in paragraph [0068]) made of a valve action metal (see FIG. 14, element 11 and paragraph [0023]) in which a dielectric layer is formed on a surface of the valve action metal (see FIG. 14, element 14 and paragraph [0068]); arranging the plurality of linear conductors in parallel (see FIG. 14); covering the plurality of linear conductors with a conductive polymer layer; covering the conductive polymer layer with a conductor layer (see FIG. 14, element 15, which is shown as being 
With respect to claim 14, Takagi discloses that the conductive polymer layer is formed so as to cover all of the plurality of linear conductors such that all of the plurality of linear conductors share the conductive polymer layer.  See FIG. 14, element 15, which is shown as being common to all linear conductors in FIG. 14; see paragraphs [0069]-[0070].
With respect to claim 15, Takagi discloses that each of the plurality of linear conductors includes a core extending in an axial direction of each of the plurality of linear conductors and a porous portion covering a peripheral surface of the core and including a number of pores, the dielectric layer extends along an inner peripheral surface of the pores of the porous portion. See FIG. 14, elements 11 and 12, paragraph [0023].
With respect to claim 16, Takagi discloses that the conductor layer is formed so as to cover all of the plurality of linear conductors such that all of the plurality of linear conductors share the conductor layer.  See FIG. 14, element 15, which is shown as being common to all linear conductors in FIG. 14; see paragraphs [0069]-[0070].
With respect to claim 17, Takagi discloses that each of the plurality of linear conductors includes a core extending in an axial direction of each of the plurality of linear conductors and a porous portion covering a peripheral surface of the core and including a number of pores, the dielectric layer extends along an inner peripheral surface of the pores of the porous portion. See FIG. 14, elements 11 and 12, paragraph [0023].
With respect to claim 20, Takagi discloses that the conductor layer is formed by laminating a carbon layer on the conductive polymer layer and a metal layer on the carbon layer. See claim 14, element 16 and paragraphs [0068] and [0026].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 2, 3, 7-12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi et al. (US Pat. App. Pub. No. 2004/0066608) in view of Nobuta et al. (US Pat. App. Pub. No. 2017/0287647).
With respect to claim 2, Takagi teaches an insulating material covering the plurality of linear conductors, the conductive polymer layer, and the conductor layer (see FIG. 14, element 17) such that the solid electrolytic capacitor comprises a rectangular parallelopiped-shaped main body that includes a pair of end faces facing each other and a bottom surface adjacent to the end face (see FIG. 14), but fails to teach that the pair of anode terminals are on the pair of end faces of the main body, and the cathode terminal is on the bottom surface of the main body; and an anode-side electric insulating member electrically insulating the anode terminal from the conductive polymer layer and the conductor layer.
Nobuta, on the other hand, teaches that the pair of anode terminals are on the pair of end faces of the main body, and the cathode terminal is on the bottom surface of the main body; and an anode-side electric insulating member electrically insulating the anode terminal from the conductive polymer layer and the conductor layer.  See FIG. 2, elements 26/27 and 28.  Such an arrangement results in shortened conductive paths, and as such, reduces parasitic inductances.  See paragraph [0037].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Takagi, as taught by Nobuta, in order to shorten the conductive paths and reduce parasitic inductance.
With respect to claim 7, Takagi teaches a solid electrolytic capacitor comprising: a plurality of linear conductors arranged in parallel (see FIG. 14 and the capacitor elements noted in paragraph [0068]), each of the plurality of linear conductors including: a valve action metal (see FIG. 14, element 11 and paragraph [0023]); and a dielectric layer on a surface of the valve action metal (see FIG. 14, element 14 and paragraph [0068]); a conductor layer covering all of the plurality of linear conductors and shared by all of the 
Nobuta, on the other hand, teaches that the pair of anode terminals are on the pair of end faces of the main body, and the cathode terminal is on the bottom surface of the main body; and an anode-side electric insulating member electrically insulating the anode terminal from the conductive polymer layer and the conductor layer, wherein each liner conductor has a separate conductive polymer layer.  See FIG. 2, elements 26/27 and 28.  Such an arrangement, in conjunction with the placement of the terminals, results in shortened conductive paths, and as such, reduces parasitic inductances.  See paragraph [0037].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Takagi, as taught by Nobuta, in order to shorten the conductive paths and reduce parasitic inductance.
With respect to claim 10, the combined teachings of Takagi and Nobuta teach that the conductor layer has a laminated structure including a carbon layer in contact with the conductive polymer layer and a metal layer on the carbon layer.  See Takagi, claim 14, element 16 and paragraphs [0068] and [0026].
With respect to claim 11, the combined teachings of Takagi and Nobuta teach that each of the plurality of linear conductors includes a core extending in an axial direction of each of the plurality of linear conductors and a porous portion covering a peripheral surface of the core and including a number of pores, and the dielectric layer is extends along an inner peripheral surface of the pores of the porous portion.  See Takagi, FIG. 14, elements 11 and 12, paragraph [0023].
With respect to claim 12, the combined teachings of Takagi and Nobuta teach that the anode terminal is in contact with the respective core of the plurality of linear conductors.  See Takagi, FIG. 14, wherein each anode core 11 contacts anode terminal 19.
With respect to claim 8, the combined teachings of Takagi and Nobuta teach an insulating material covering the plurality of linear conductors, the conductive polymer layer, and the conductor layer such that the solid electrolytic capacitor comprises a rectangular parallelopiped-shaped main body that includes a pair of end faces facing each other and a bottom surface adjacent to the end face, wherein the pair of anode terminals are on the pair of end faces of the main body, and the cathode terminal is on the bottom surface of the main body; and an anode-side electric insulating 
With respect to claim 18, the combined teachings of Takagi and Nobuta teach an insulating material covering the plurality of linear conductors, the conductive polymer layer, and the conductor layer such that the solid electrolytic capacitor comprises a rectangular parallelopiped-shaped main body that includes a pair of end faces facing each other and a bottom surface adjacent to the end face, wherein the pair of anode terminals are on the pair of end faces of the main body, and the cathode terminal is on the bottom surface of the main body; and an anode-side electric insulating member electrically insulating the anode terminal from the conductive polymer layer and the conductor layer.  See Takagi, FIG. 14, element 17, and Nobuta, FIG. 2, elements 26/27 and 28.
Allowable Subject Matter
Claims 3, 9, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  with respect to claims 3, 9, and 19, the prior art fails to teach, or fairly suggest, the cathode-side insulating member, when taken in conjunction with the other limitations of claims 3, 9, and 19 and the limitations of the respective base claims 1, 7, and 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566.  The examiner can normally be reached on Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DION FERGUSON/Primary Examiner, Art Unit 2848